                                                                       3/28/2019


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION



  ERIK POWELL,                                  Cause No. CV 17-15-BU-SEH

                                   Plaintiff,

       -vs-                                              ORDER

 MONTANA STATE UNIVERSITY,
 DR. ROBERT MOKWA, and JYL
 SHAFFER, employees of Montana
 State University, sued in their official
 capacity,

                                Defendants.



     The Joint Motion for Ten Day Extension to File Dismissal (Doc. 175) is

GRANTED. The parties may have to and including April 10, 2019, to file a

stipulation for dismissal and proposed order of dismissal.
                         -111
     DATED this     2 f ..:.---day of March, 2019.


                                      SAM E. HADDON
                                      UNITED STATES DISTRICT JUDGE
